DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.       The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.        In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.       Claims 1-3, 8 have been amended, claims 13-20 have been cancelled, claims 5, 10 have been withdrawn, and claims 1-12, 21-25 are pending as amended on 10/12/21. It has been noted that claims 21-25 were filed on 07/07/20 and withdrawn in Final Office action dated 08/28/20. 
4.         Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.
5.         The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Continued Examination Under 37 CFR 1.114
6.         A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action 12/28/2020 has been entered.
 
Priority
7.        This application has PRO 62/615,384 01/09/2018.

Oath or Declaration
8.        A properly executed inventor's oath or declaration has not been received for the following inventor(s): Aziz Hikem and Madhukar Chetty (please See the Office communication dated 05/13/19 and 04/07/20).
	 Applicant must file an oath or declaration in compliance with 37 CFR 1.63, or a substitute statement in compliance with 37 CFR 1.64, executed by or with respect to each actual inventor no later than the expiration of the time period set in the "Notice of Allowability" to avoid abandonment. See 37 CFR 1.53(f).

Response to Amendment
9.         Applicant's amendment filed on 10/12/20, has been fully considered and entered. 

Response to Arguments
10.       Applicant's arguments with respect to the rejection of claims 1-4, 6-9, 11-12 under 35 U.S.C. 102(a)(1) as being anticipated by Notte (US 2011/0086791) filed on 10/12/20, have been fully considered but are moot in view of amendment. Applicants 
11.       Applicants response for election/restrictions is acknowledged.

Scope of the Elected Invention
12.        Claims 1-12, 21-25 are pending in this application. Claims 5, 10, 21-25 have been withdrawn in the previous Office action. The scope of the elected subject matter that will be examined and searched is as follows:
            Claims 1-4, 6-9, 11-12 are directed to a composition and the species of formula (i ): TAN hexaphosphate (Fig. 1).

Claim Rejections - 35 USC § 102
13.       The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

14.       Claims 1-4, 6-9, 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Notte (US 2011/0086791).
          Regarding claims 1-4, 6-7, Notte discloses a scale inhibitor fluid composition comprising triaminononane hexa(methylene phosphonic acid) phosphonate, e.g. 4-aminomethyl-1,8-octanediamine (TAN) hexaphosphonate (para [0020], [0104]-[0106]; 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
applicants in specification para [0002] defined TAN as triaminononane or 4-aminomethyl-1,8-octanediamine) read on the structure:





           Notte further discloses TAN hexaphosphonate is a reaction product of TAN and phoporous acid in the presence of formylating agent under reaction condition sufficient to convert amine hydrogen of TAN to six methylphosphonate groups (para [0049]).
           Alternatively, the product by process claim is only allowable if the product as such fulfills the requirement of patentability. Product-by process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  Claims 1-3 only directed toward the process step, however does not further limit the structure or the structure implied by the steps for the product.
             Notte further discloses the fluid composition comprises optional additives such as pH buffer liquid, surfactants, salts such as polyphosphates, silicates, carbonates, polycarboxylates e.g. citrates, and sulfates and mixtures thereof, zeolite, tetra acetyl ethylene diamine), and enzymes (para [0021]-[0022], [0087]-[0091]). Since the downhole fluids contains the above ingredients, the liquid of Notte read on instant claim 1 required downhole fluid is selected from the group consisting of fracturing fluids, 
          Notte further discloses the triaminononane hexa(methylene phosphonic acid) phosphonate in an amount of 10 ppm (para [0105]-[0106]), fall into instant claims 1-4, 7 ranges. Claim 1 requires wherein the effective amount is between about 5 ppm and about 20 ppm and is sufficient to result in a 95% to 100 % inhibition of calcium carbonate and calcium sulfate scale. Notte discloses the triaminononane hexa(methylene phosphonic acid) phosphonate in an amount of 10 ppm (para [0105]-[0106]), fall into instant claims 1 range of between about 5 ppm and about 20 ppm. Since Notte anticipate the claimed effective amount of the phosphonate, the examiner take position that such amount is effective and sufficient to result in a 95% to 100 % inhibition of calcium carbonate and calcium sulfate scale. “Products of identical chemical composition cannot have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  See MPEP 2112.01(I) , In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775, 227 USPQ 773 (Fed Cir 1985), In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Warren Corp v D F Newfield Co, 7 F Supp 773, 22 USPQ 313 (EDNY 1934).

    PNG
    media_image2.png
    271
    546
    media_image2.png
    Greyscale
             Regarding claims 8-9, 11-12, Notte discloses a fluid composition comprising a fluid, e.g. pH buffer (para [0087]-[0098]) and a scale inhibitor composition comprising 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
1,8-octanediamine (TAN) hexaphosphonate (para [0020], [0104]-[0106]; applicants in specification para [0002] defined TAN as triaminononane or 4-aminomethyl-1,8-octanediamine) read on the structure:





           Notte further discloses TAN hexaphosphonate is a reaction product of TAN and phoporous acid in the presence of formylating agent under reaction condition sufficient to convert amine hydrogen of TAN to six methylphosphonate groups (para [0049]).
           Alternatively, the product by process claim is only allowable if the product as such fulfills the requirement of patentability. Product-by process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  Claims 8 only directed toward the process step, however does not further limit the structure or the structure implied by the steps for the product.
          Notte further discloses the fluid composition comprises optional additive such as pH buffer liquid, surfactants, salts such as polyphosphates, silicates, carbonates, polycarboxylates e.g. citrates, and sulfates and mixtures thereof, zeolite, tetra acetyl ethylene diamine), and enzymes (para [0021]-[0022], [0087]-[0091]). Since the 
          Notte further discloses the triaminononane hexa(methylene phosphonic acid) phosphonate in an amount of 10 ppm (para [0105]-[0106]), fall into instant claims 8-9, 12 ranges. Claim 8 requires wherein the effective amount is between about 5 ppm and about 20 ppm and is sufficient to result in a 95% to 100 % inhibition of calcium carbonate and calcium sulfate scale at pH 6. Notte discloses the triaminononane hexa(methylene phosphonic acid) phosphonate in an amount of 10 ppm (para [0105]-[0106]), fall into instant claims 8 range of between about 5 ppm and about 20 ppm. Since Notte anticipate the claimed effective amount of the phosphonate, the examiner take position that such amount is effective and sufficient to result in a 95% to 100 % inhibition of calcium carbonate and calcium sulfate scale at pH 6. “Products of identical chemical composition cannot have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  See MPEP 2112.01(I) , In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775, 227 USPQ 773 (Fed Cir 1985), In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Warren Corp v D F Newfield Co, 7 F Supp 773, 22 USPQ 313 (EDNY 1934).
Conclusion
15.       Notte (US 2011/0130312) is made of record as when considered:
             a. alone might be used to demonstrate that the inventions are currently claimed would be anticipated or obviousness to a person having ordinary skill in the art; or
            b. in combination with one or more other documents, such combination might be used to demonstrate that the inventions as currently claimed would be obviousness to a person having ordinary skill in the art.          
          Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUMAR R BHUSHAN whose telephone number is (313)446-4807.  The examiner can normally be reached on 9.00 AM to 5.50 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES J SEIDLECK can be reached on (571)272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


/KUMAR R BHUSHAN/Primary Examiner, Art Unit 1768